      Case: 4:20-cv-00928 Doc. #: 1 Filed: 07/17/20 Page: 1 of 10 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

SHARON MORROW,                                )
                                              )       JURY TRIAL DEMANDED
                       Plaintiff,             )
                                              )
       v.                                     )       Case No.: 4:20-cv-928
                                              )
STEVEN OGUNJOBI and                           )
                                              )
JACOB STEIN,                                  )
                                              )
                                              )
                       Defendants.            )

                                          COMPLAINT

       1.      In this civil-rights action, Plaintiff Sharon Morrow alleges that St. Louis police

officers retaliated against her for recording arrests from a public sidewalk. The officers

unreasonably seized Ms. Morrow, used excessive force against her—causing lasting injury—and

then arrested, booked, and detained her in a city jail, though she was unarmed, non-threatening,

nonviolent, non-resisting, and not reasonably suspected of committing any crime. Plaintiff seeks

judgment against the officers for violating her clearly established First Amendment and Fourth

Amendment rights.

                                            PARTIES

       2.      Plaintiff Sharon Morrow is a citizen of Missouri who resides in St. Louis County.

       3.      Defendant Steven Ogunjobi and Jacob Stein are police officers employed by the

St. Louis Metropolitan Police Department who were, at all times relevant to this complaint,

acting under color of law. They are sued in their individual capacity.




                                                  1
      Case: 4:20-cv-00928 Doc. #: 1 Filed: 07/17/20 Page: 2 of 10 PageID #: 2




                                 JURISDICTION AND VENUE

       4.       Plaintiff brings these claims pursuant to 42 U.S.C. § 1983 and the First and Fourth

Amendments to the United States Constitution, incorporated as against States and their

municipal divisions through the Fourteenth Amendment.

       5.       The jurisdiction of this Court is proper pursuant to 28 U.S.C. § 1331 because

Plaintiff’s action arises under the Constitution of the United States and § 1343(a)(3) to redress

the deprivation of a right secured by the Constitution of the United States.

       6.       Venue is proper in the United States District Court for the Eastern District of

Missouri pursuant to 28 U.S.C. § 1391(b)(2) because a substantial part of the events giving rise

to the claims occurred in the City of St. Louis.

       7.       Divisional venue is proper in the Eastern Division because the a substantial part

of the events leading to the claims for relief arose in the City of St. Louis and at least one of the

defendants resides in the Eastern Division. E.D. Mo. L.R. 2.07(A)(1), (B)(1).

                                               FACTS

       8.       On Sunday, April 14, 2019, Sharon Morrow drove downtown to distribute food

and essential supplies to unhoused residents of the City of St. Louis—something she does many

times a year.

       9.       Upon her arrival, she parked her vehicle legally on Market Street between Tucker

Boulevard and Fourteenth Street.

       10.      When she exited, she noticed that two St. Louis police officers, Bridget Fournie

and Defendant Steven Ogunjobi, were arresting someone.

       11.      She stood on the sidewalk and used her smartphone to record the arrest.




                                                   2
      Case: 4:20-cv-00928 Doc. #: 1 Filed: 07/17/20 Page: 3 of 10 PageID #: 3




        12.     The arrestee was yelling, so a couple other people were standing quietly nearby

on the sidewalk observing the arrest, including Marcus Hunt.

        13.     After a minute or two, Defendant Ogunjobi noticed Mr. Hunt was there.

        14.     Defendant Ogunjobi turned, walked at least three paces toward Mr. Hunt, and

instructed him to move back.

        15.     After a brief exchange, Mr. Hunt did so, and Defendant Ogunjobi walked back to

the arrestee.

        16.     Defendant Ogunjobi finished writing on a pad. Then he and Officer Fournie led

the arrestee—who was yelling but had been seated, cuffed, and compliant—to a police car

parked on Market Street.

        17.     The officers put the arrestee into the backseat of the vehicle without incident, and

Defendant Ogunjobi closed the door.

        18.     Ms. Morrow continued to record from her position on the sidewalk in between the

vehicle and Mr. Hunt, who had moved behind her after Defendant Ogunjobi had told him to

move back.

        19.     From the back door of the vehicle, Defendant Ogunjobi walked twelve paces—

crossing by Ms. Morrow—toward Mr. Hunt and asked his name.

        20.     Mr. Hunt declined to provide his name.

        21.     Defendant Ogunjobi turned toward Officer Fournie, who was still back by the

vehicle, and raised his voice to ask if she had a second set of cuffs, indicating that they would be

for Mr. Hunt.

        22.     Another person standing nearby on the sidewalk and Ms. Morrow both calmly

pleaded that Mr. Hunt had not done anything wrong.



                                                  3
      Case: 4:20-cv-00928 Doc. #: 1 Filed: 07/17/20 Page: 4 of 10 PageID #: 4




       23.     Defendant Ogunjobi took no notice and instead instructed Mr. Hunt to put his

hands behind his back.

       24.     Mr. Hunt lay down on the sidewalk with his arms spread.

       25.     Ms. Morrow, who was still standing several paces from Defendant Ogunjobi,

repeated calmly some variations of, “This guy didn’t do anything. He did nothing.”

       26.     Several more police officers arrived and moved onto the sidewalk.

       27.     Mr. Hunt tried to stand back up.

       28.     At that point, five officers took hold of Mr. Hunt, jerking his body around in an

effort to cuff his arms behind his back.

       29.     Eventually, the officers maneuvered Mr. Hunt back down to the ground,

repeating, “Stop resisting,” though no resistance was evident from where Ms. Morrow was

standing.

       30.     Ms. Morrow continued to record from her smartphone, at all times multiple paces

from the officers and Mr. Hunt, who was on the ground.

       31.     One of the officers tased Mr. Hunt multiple times while other officers knelt on or

compressed various parts of his body.

       32.     As a group, the officers handcuffed Mr. Hunt and then moved him into a seated

position on the sidewalk.

       33.     After that, Defendant Ogunjobi—who had repeatedly glanced at Ms. Morrow’s

camera—walked three paces toward Ms. Morrow and the other people standing on the sidewalk

and shouted for them to move back or they would be next.

       34.     Ms. Morrow complied.




                                                  4
        Case: 4:20-cv-00928 Doc. #: 1 Filed: 07/17/20 Page: 5 of 10 PageID #: 5




         35.   In fact, Ms. Morrow went all the way back to her vehicle, which was still legally

parked on Market Street, and got in the driver’s seat.

         36.   Ms. Morrow turned on her vehicle and buckled her seatbelt, preparing to leave.

         37.   She continued to record from her smartphone.

         38.   Defendant Ogunjobi continued to glance at Ms. Morrow’s smartphone camera.

         39.   Ms. Morrow put her vehicle in drive and turned on her signal to reenter the

roadway, but there were police cars ahead of and behind her vehicle. The vehicles were not

immediately adjacent to the sidewalk but rather were sticking into the roadway, so it was

difficult to ensure there was no traffic coming.

         40.   Defendant Ogunjobi left his position near the seated Mr. Hunt and strode toward

Ms. Morrow’s vehicle, walking at least six paces to her driver’s side window.

         41.   Through the closed window, he stated, “If you don’t leave, I’m going to arrest

you.”

         42.   Ms. Morrow replied, “I can’t see, sir.”

         43.   As she said that, a police SUV sped by. It parked in front of her, next to the

vehicle that the first arrestee was in, boxing in Ms. Morrow’s vehicle even further.

         44.   Then Defendant Ogunjobi stated, “Step out. Step out of the vehicle.”

         45.   Ms. Morrow hesitated and pleaded to be allowed to leave.

         46.   Defendant Officer Jacob Stein approached Ms. Morrow’s vehicle and shouted at

her to get out or he would break her vehicle window.

         47.   Ms. Morrow unlocked her vehicle doors.

         48.   As she attempted to shift from drive to park, Defendants Ogunjobi and Stein

began to remove her from her vehicle.



                                                   5
      Case: 4:20-cv-00928 Doc. #: 1 Filed: 07/17/20 Page: 6 of 10 PageID #: 6




          49.   Ms. Morrow, who is a breast cancer survivor and has had several surgeries that

affect her mobility, shouted that she was disabled and could not move well.

          50.   Defendants Ogunjobi and Stein nonetheless forcibly jerked Ms. Morrow around,

wrenched her arms behind her back, and performed a leg sweep, knocking her face flat onto the

asphalt.

          51.   This caused Ms. Morrow excruciating pain, as well as bruising, sprains, and

muscle stiffness.

          52.   It also reactivated severe neuropathy and shooting pains in Ms. Morrow’s arms,

hands, and fingers—something that had previously occurred as a side effect of the treatment she

had undergone for breast cancer but had since dissipated.

          53.   The neuropathy, shooting pains, and muscle stiffness lasted for months following

Ms. Morrow’s arrest and caused her significant discomfort, interfering with her daily activities

and causing her serious distress.

          54.   After Ms. Morrow was handcuffed, she was roughly loaded into a vehicle

transported to the Justice Center, where she was booked and detained in a cell for hours.

          55.   She was not released until she was bonded out by a friend.

          56.   Ms. Morrow was then charged with interfering with a police officer and resisting

arrest.

          57.   She was given a court date, but the charges were dropped without explanation.

          58.   Ms. Morrow has refrained from certain expressive activity in the City of St. Louis

because she is afraid of retaliation by the police.




                                                  6
      Case: 4:20-cv-00928 Doc. #: 1 Filed: 07/17/20 Page: 7 of 10 PageID #: 7




                                COUNT I: FIRST AMENDMENT
                                  Against Defendant Ogunjobi

        59.     Plaintiff incorporates by reference the allegations in the foregoing paragraphs of

this complaint as fully set forth herein.

        60.     Ms. Morrow engaged in constitutionally protected expressive activity when she

stood on a public sidewalk and recorded police officers carrying out their official duties.

        61.     Ms. Morrow also engaged in constitutionally protected expressive activity when

she spoke calmly to the officers at various points about her disagreement with their actions.

        62.     Defendant Ogunjobi retaliated against Ms. Morrow for engaging in

constitutionally protected expressive activity.

        63.     He decided to arrest Ms. Morrow because of retaliatory animus.

        64.     Arresting a person for their constitutionally protected expressive activity is an act

that would chill a person of ordinary firmness from continuing to engage in a constitutionally

protected activity and it did, in fact, chill Ms. Morrow.

        65.     The right to be free of governmental retaliation for exercise of free speech was

clearly established at the time of the violations giving rise to this suit.

        66.     There was no probable cause to effect the retaliatory arrest of Ms. Morrow.

        WHEREFORE, Plaintiff respectfully requests this Court:

                A.      Enter judgment in favor of Plaintiff and against Defendant Ogunjobi;

                B.      Award Plaintiff nominal, compensatory, and punitive damages against

                Defendant Ogunjobi for his violation of Plaintiff’s clearly established First

                Amendment rights under color of state law;

                C.      Award Plaintiffs reasonable attorneys’ fees and costs pursuant to 42

                U.S.C. § 1988 and any other applicable provisions of law; and

                                                   7
      Case: 4:20-cv-00928 Doc. #: 1 Filed: 07/17/20 Page: 8 of 10 PageID #: 8




               D.       Allow such other and further relief as the Court deems just and proper.

                               COUNT II: FOURTH AMENDMENT
                                Unlawful Seizure and Excessive Force
                               Against Defendants Ogunjobi and Stein

       67.     Plaintiff incorporates by reference the allegations in the foregoing paragraphs of

this Complaint as fully set forth herein.

       68.     Ms. Morrow was unlawfully seized by Defendants Ogunjobi and Stein.

       69.     Ms. Morrow’s seizure was objectively unreasonable.

       70.     Ms. Morrow was unarmed, nonviolent, had not committed any crime and was not

reasonably suspected of committing any crime, and posed no threat to the safety of any police

officer or any other person.

       71.     Ms. Morrow complied with every instruction she was given except to pull out

blind into oncoming traffic.

       72.     Even if Ms. Morrow’s arrest was lawful—which it was not—the force applied by

Defendants Ogunjobi and Stein was objectively unreasonable.

       73.     It was clearly established at the time that arresting a person in the absence of

probable cause violates the Fourth Amendment.

       74.     It was also clearly established at the time that a leg sweep was objectively

unreasonable under the circumstances of this case.

       WHEREFORE, Plaintiff respectfully requests this Court:

               A.       Enter judgment in favor of Plaintiff and against Defendants Ogunjobi and

               Stein;




                                                 8
      Case: 4:20-cv-00928 Doc. #: 1 Filed: 07/17/20 Page: 9 of 10 PageID #: 9




               B.      Award Plaintiff nominal, compensatory, and punitive damages against

               Defendants for their violation of Plaintiff’s clearly established Fourth Amendment

               rights under color of state law;

               C.      Award Plaintiff reasonable attorneys’ fees and costs pursuant to 42 U.S.C.

               § 1988 and any other applicable provisions of law; and

               D.      Allow such other and further relief as the Court deems just and proper.

                           COUNT III: FAILURE TO INTERVENE
                            Against Defendants Ogunjobi and Stein

       75.     Plaintiff incorporates by reference the allegations in the foregoing paragraphs of

this complaint as fully set forth herein.

       76.     Defendants Ogunjobi and Stein were present before and during the violation of

Ms. Morrow’s First and Fourth Amendment rights.

       77.     Defendants Ogunjobi and Stein knew that Ms. Morrow’s arrest lacked probable

cause and was objectively unreasonable and unlawful.

       78.     Defendants Ogunjobi and Stein also knew that no force was necessary to effect

her arrest, as she was compliant, non-threatening, and nonviolent.

       79.     The officers failed to intervene with the unlawful arrest or the objectively

unreasonable use of force, though they were immediately present and had a realistic opportunity

to do so.

       80.     The officers knew that forcibly contorting Ms. Morrow’s body and performing a

leg sweep would be a violation of her constitutional rights.

       81.     In the alternative to Count II, despite having an opportunity to prevent the

excessive and retaliatory use of force against Ms. Morrow and a duty to do so, Defendants

Ogunjobi and Stein failed to intervene.

                                                  9
Case: 4:20-cv-00928 Doc. #: 1 Filed: 07/17/20 Page: 10 of 10 PageID #: 10




  WHEREFORE, Plaintiff respectfully requests this Court:

         A.     Enter judgment in favor of Plaintiff and against Defendants;

         B.     Award Plaintiff nominal, compensatory, and punitive damages against

         Defendants for their violation of Plaintiff’s clearly established Fourth Amendment

         rights under color of state law;

         C.     Award Plaintiffs reasonable attorneys’ fees and costs pursuant to 42

         U.S.C. § 1988 and any other applicable provisions of law; and

         D.     Allow such other and further relief as the Court deems just and proper.



                                        Respectfully submitted,

                                        /s/ Anthony E. Rothert
                                        Anthony E. Rothert, #44827MO
                                        Jessie Steffan, #64861MO
                                        Kayla DeLoach, #72424MO
                                        ACLU of Missouri Foundation
                                        906 Olive Street, Suite 1130
                                        St. Louis, Missouri 63101
                                        (314) 652-3114
                                        (314) 652-3112 (facsimile)
                                        arothert@aclu-mo.org
                                        jsteffan@aclu-mo.org
                                        kdeloach@aclu-mo.org

                                        Gillian R. Wilcox, #61278MO
                                        406 West 34th Street, Suite 420
                                        Kansas City, Missouri 64111
                                        ACLU of Missouri Foundation
                                         (816) 470-9938
                                        gwilcox@aclu-mo.org

                                        Attorneys for Plaintiff




                                            10
